DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The office action is being examined in response to the amendments submitted by the applicant on May 10, 2021.  
Claims 1-31 and 35, and 40 are cancelled. 
Claims 32-34, 36-39, and 41 are pending and have been examined. 


Allowable Subject Matter

Claims 32-34, 36-39, and 41 are allowed.  


Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
The ODP rejection has been withdrawn due to the applicants filing and approval of the terminal disclaimer filed May 7, 2021.  The 101 and 103 are allowed for the same reasons as the parent Patent.  Explained here for ease of reference.  The 101 Alice rejection is not applicable.  The 101 rejection was previously withdrawn due to the applicant’s remarks regarding a technical problem and technical solution stated from the specification [0056-7] that the system speeds up the operation by switching between on-line and off-line settlement; the ability to conclude a transaction when on-line settlement is not available or delayed; as well as the claims as a whole and in combination are significantly more.    
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or render obvious the limitation of independent claims. The limitations providing reasons for allowance:
determine whether a payment amount is greater than a limit amount stored in a recording medium;
perform an off-line process in a case where the payment amount is equal to or less than the limit amount; and
perform an on-line process in a case where the payment amount is greater than the limit amount, 
wherein the off-line process includes:
subtracting the payment amount from the limit amount stored in the recording medium, and 
wherein the on-line process includes:
sending the payment amount and the limit amount to the server device;
receiving an updated limit amount from the server device, the updated limit amount being less than the limit amount; and
setting the limit amount to the updated limit amount.
The following prior art of reference have been deem most relevant to the allowed claim(s):
Kawashima (U.S. Pub No. 2004/0006536 A1) is pertinent because it uses an electronic
money system related to network type and IC card type electronic money for preventing an affiliated
store from failure to collect purchase amount and for permitting shopping to be securely
accomplished through the intermediary of a network. A user terminal (2-1) accesses an affiliated
store terminal (4-1) through the intermediary of the Internet (1) to purchase a commodity. The
affiliated store terminal (4-1) refers to a settlement apparatus (7) through the intermediary of the
Internet (1) for the balance of electronic money stored in a database (25) of an e-Wallet (24) of the
user of the user terminal (2-1). If the balance is larger than a purchase amount, then the settlement
apparatus (7) subtracts the purchase amount from the balance to update the balance. If the balance
is smaller than the purchase amount, then an overdraft amount based on a credit level of the user
is added to the balance, and if the resulting total amount is larger than the purchase, the settlement
is carried out.
Cunescu (US Pub. 2007/0168260 A1) is pertinent because it discloses techniques are provided for updating an offline parameter of a payment device having an online-capable application and a 
Oppenlander, et al (US Pub 2003/0222138 A1) teaches a system and method for authorizing transactions where a terminal determines if the transaction amount is within a low value limit. If so, a card acts within the parameters of offline counters on the card to generate an offline authorization. The transaction amount is deducted from the available funds balance tracked by an additional counter on the card. Merchants clear the transaction during batch processing in the same manner as other debit or credit transactions. The transactions are treated as standard chip offline-authorized transactions and are sent with other transaction details to an issuer.   
Claims 32-34, 36-39, and 41 are allowed because the art of record, above, as the Closest Prior art of record, fails to teach or render obvious the claim limitations above.   The independent claim as a whole is the novelty. Independently the claim limitations are obvious however; the claims as a whole are not obvious because the examiner would have to improperly use the claims as a road map to combine the individual obvious claims together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mike Anderson
Primary Patent Examiner
Art Unit 3694



/Mike Anderson/Primary Patent Examiner, Art Unit 3694